DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/10/2021. The examiner acknowledges the amendments to claims 6, 10, and 15-18. Claims 1-5, 7-9, and 11-13 are cancelled. Claims 6, 10, and 14-18 are subject to examination hereinbelow.  

Allowable Subject Matter
Claims 6, 10, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 comprises subject matter pertaining to “the measured air pressure does not maintain a negative baseline value during multiple breaths thus indicating that the lung compartment being measured is not communicating to the external suction pressure being applied to the pleural cavity.”
Karwoski teaches applying external suction pressure to a pleural cavity [0076]. However, Karwoski does not teach the air pressure maintains a negative baseline value.
US 20070185406 A1 to Goldman teaches superimposing spikes on a negative baseline in order to detect airflow leaks [0080-0081]. However, Goldman does not teach applying external suction pressure to the pleural cavity, or the negative baseline not being maintained is indicative of a lung compartment not communicating to the external suction pressure.
Claims 10 and 14-18 are allowable for depending from allowed claim 6.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791